Citation Nr: 1725605	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to a compensable rating for residuals of a left varicocelectomy.

3.  Entitlement to a service connection for a neurological disorder of the bilateral lower extremities, to include the legs, feet, and toenails; and as secondary to service-connected degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine.

5.  Entitlement to service connection for a neurological disorder manifested by hypersensitivity, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine.

6.  Entitlement to specially adapted housing.
7.  Entitlement to a special home adaptation grant.

8.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

9.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities.

10.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1995 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008, May 2011, September 2011, and March 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In an October 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  In addition to the issues listed above, the Board remanded the Veteran's increased rating claim for posttraumatic stress disorder (PTSD), and his claim for entitlement to a total disability rating based on individual unemployability (TDIU).  In a separate August 2016 decision, the Board granted an increased rating of 70 percent for the Veteran's PTSD and granted entitlement to a TDIU.  Thus, these issues are no longer before the Board.

The Board notes that the RO separately adjudicated the Veteran's service connection claims for a right leg disorder, a left leg disorder, a right foot disorder, a left foot disorder, a right toenail disorder, and a left toenail disorder.  However, the record reflects that the Veteran is claiming entitlement to service connection for neurological symptoms of the bilateral lower extremities that affect his legs, feet, and toenails.  Given the nature of the Veteran's claims, and in the interest of judicial efficiency, the Board has combined the issues into a single service connection claim for a neurological disorder of the bilateral lower extremities, to include the legs, feet, and toenails.

The Veteran testified at a February 2016 videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The issues of entitlement to automobile and adaptive equipment or adaptive equipment only; entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities; and entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A neurological disorder of the bilateral lower extremities, to include the legs, feet, and toenails; and diagnosed as thoracic myelopathy; was as likely as not caused by service-connected degenerative disc disease of the thoracolumbar spine.

2.  A neurological disorder of the bilateral upper extremities did not have its onset during active service, was not directly caused by active service, did not manifest within one year of separation from active service, and was neither caused nor aggravated by the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.

3.  The Veteran does not have a current diagnosis for a neurological disorder manifested by hypersensitivity.

4.  The Veteran's degenerative disc disease of the thoracolumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

5.  The Veteran's bladder impairment is a separate neurological manifestation of the service-connected degenerative disc disease of the thoracolumbar spine.

6.  The Veteran's bowel impairment is a separate neurological manifestation of the service-connected degenerative disc disease of the thoracolumbar spine.

7.  The Veteran's residuals of a left varicocelectomy have not been manifested by severe or incomplete paralysis of the ilioinguinal nerve.

8.  The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion. 

9.  The Veteran is not in receipt of service connected benefits for any eye, deep partial burns, full thickness or subdermal burns, or residuals of any inhalation injury disabilities and does not have anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include the legs, feet, and toenails, as secondary to service-connected degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The requirements for entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 
	
3.  The requirements for entitlement to service connection for a neurological disorder manifested by hypersensitivity, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 
4.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

5.  The criteria for a separate rating for neurological abnormalities manifested by bladder impairment associated with service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, 4.115a, Diagnostic Code 7517 (2016).

6.  The criteria for a separate rating for neurological abnormalities manifested by bowel impairment associated with service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, 4.114, Diagnostic Code 7332 (2016).

7.  The criteria for a compensable disability rating for residuals of a left varicocelectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 7199-8530 (2016).

8.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809 (2016).  

9.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809a (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters dated in March 2008, June 2010, January 2011, August 2011, and September 2011.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded several VA examinations and/or medical opinions in connection with the claims on appeal.  The VA examiners reviewed the claims file, considered the reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided medical opinions with rationales.  In addition, the examinations provide all the necessary information to rate the thoracolumbar spine disability and residuals of a left varicocelectomy under the relevant diagnostic codes.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 	
The Board acknowledges that the July 2016 VA examination to evaluate the Veteran's thoracolumbar spine disability did not include joint testing for pain in passive motion.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires VA examinations of the joints to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  However, for the entire period on appeal the Veteran has been assigned the maximum schedular rating for limitation of motion of the spine.  Thus, the holding in Correia does not apply in this case.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §  4.59 (finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

The October 2014 Board remand instructed the AOJ to schedule the Veteran for a videoconference hearing with a Veterans Law Judge.  As previously discussed, the Veteran testified at videoconference hearing in February 2016 before the undersigned Veterans Law Judge.  During this hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation otherwise.

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Background

A review of the Veteran's service treatment records (STRs) shows that no abnormalities in the Veteran's neurologic functioning, upper extremities, or lower extremities were noted in the July 1994 enlistment examination.  However, the spine/other musculoskeletal category was abnormal.  Mild lordosis was noted.  The Veteran denied having any problems in the associated Report of Medical History.  In a January 1995 STR, the Veteran reported back pain.  The record noted that the Veteran's back was negative for nerve damage.  A subsequent June 1995 STR stated that the Veteran's low back pain did not radiate into his lower extremities.  His sensation was within normal limits, and manual muscle testing yielded normal results.  In October 1995, a STR reported that the Veteran had a history of upper back pain from C-1 to T-8 midline for 4 to 5 months.  The pain radiated out to the general muscle groups.  The provisional diagnosis was muscular tension/cramping.  

A later January 1996 STR noted that the Veteran was neurologically intact.  The Veteran also reported pain between his shoulder blades in January 1996.  The assessment was paraspinal strain from T-2 to T-8.  The neurovascular status of all extremities was intact.  In March 1996, the Veteran reported both upper and lower back pain.  The assessment was low back strain.  By May 1997, the Veteran received an assessment of thoracic subluxation and thoracic segmental dysfunction.
Another May 1997 STR noted the Veteran's complaints of pain between his shoulders that radiated across his shoulders and into his neck.  The pain had its onset 2 years before the visit, and it was unrelated to a specific trauma.  A form concerning the Veteran's pain marked that the pain radiated into his shoulder, but did not mark the boxes that were available to indicate that it radiated into the arms, hips, or legs.  The Veteran was diagnosed with thoracic kyphosis and thoracic segmental dysfunction.  

In August 1997, a STR stated that the Veteran had a 1 year history of mechanical low back pain.  However, the September 1997 separation examination noted that the Veteran's spine/other musculoskeletal; neurologic functioning; upper extremities; and lower extremities were normal.  In a September 1997 Report of Medical History, the Veteran only reported recurrent back pain.  The physician's summary stated that the Veteran had a history of mechanical back pain with radiologic abnormality.

The record also contains December 1997 Findings of Physical Board Proceedings.  According to the record, the Veteran's unfitting conditions included thoracic back pain.  A December 1997 addendum to the report of the Medical Board noted that the Veteran had midline upper back pain that did not radiate into his extremities.  He reported having no numbness, tingling, weakness, or sphincter symptoms.  The physical evaluation showed that the motor strength was 5 out of 5 in all muscle groups.  The Veteran's sensory function was intact, and his deep tendon reflexes were normal and symmetrical.  His thoracic spine x-rays showed hyper-kyphosis.  The final diagnosis was Scheuermann's disease.  In January 1998, the Veteran reported back pain located between the shoulder blades that had been present since June 1995.  The assessment was of muscular tension/cramping.

After service, the Veteran sustained a spinal cord injury from a T3-4 dislocation as a result of a motorcycle accident in February 1998.   See February 1998 Mount Sinai record.  The associated injuries at the time included a left second metacarpal fracture, a right distal radius fracture, and bilateral scapula fractures.  The Veteran then underwent posterior and anterior spinal cord surgery.  A December 2000 VA treatment record reported that he underwent three surgeries in February 1998, one to cage the spine, one to fuse it, and another to insert rods.  He remained at Mount Sinai Hospital for 3 months.  In March 1998, Dr. S. stated that the Veteran had paraplegia and neurologic bladder.  An April 1998 x-ray of the right shoulder revealed a healing fracture of the right scapula.  The right glenohumeral was intact.  Fractures were in near anatomical alignment.  

In August 1998, the Veteran had no wrist pain 5 to 6 months status post surgery, but he complained of some burning and paresthesias underneath his arm.  See August 1998 Mount Sinai record.  There was no real shoulder pain.  Dr. K. noted that x-rays showed that the fractures had healed in an adequate position.  The Veteran was encouraged to see a neurologist due to the burning sensation in his right shoulder. Dr. K. stated that he did not think the issue was related to the fracture.  In February 1999, Dr. S. conducted a complete neurological examination.  During the examination, the Veteran reported upper extremity pain in his scapula.  He also described decreased sensation to the right side of his body, stating that he had experienced occasional burns in the area.  The Veteran was prone to ingrown toenails.  He additionally had uncomfortable hypersensitivity in the upper right arm and right chest.  Dr. S. opined that the Veteran could have a T3 right, and T6 left paraplegia.  In February 2000, a VA treatment record stated that the Veteran had a drop foot gait.  The range of motion of all 4 extremities was within normal limits. His motor functioning in the bilateral upper extremities was 5 out of 5.  His bilateral lower extremity hip flexion was 3 out of 5.  The record noted that the Veteran had residual lower extremity weakness that was more on the right with bladder and bowel incontinence.   The assessment was traumatic spinal injury.  In May 2000, a VA treatment record noted an impression of spinal cord injury with residual paraparesis, sensory, and sphincter deficits.

In a December 2000 VA treatment record, the Veteran complained of pain in all of his extremities, and he could not feel hot or cold on his back.  The neurological examination showed that the knee jerks were active, with the right greater than the left.  The ankle jerks were active and equal.  The diagnoses were status post motorcycle accident with traumatic spinal injury, and spinal cord injury to the T2-T4 with residual paraparesis.  In November 2001, a record from Dr. D. stated that the Veteran had numbness and decreasing sensation from the mid-waist level down to the toes.  His right leg was weaker than his left leg.  An examination of the shoulders, elbows, and wrists showed full range of motion without pain, 5 out of 5 motor functioning in the upper extremities, and no sensory deficit noted.

A January 2003 VA examination concerning genitourinary functioning noted that the Veteran had altered sensation from the upper chest down.  He reportedly had a neurogenic bowel and bladder.  The impression was neurogenic bladder status post spinal cord injury to the T2-4 with residual paraparesis and sensory deficits.

During an April 2008 VA examination of the Veteran's thoracolumbar spine, the examiner stated that the Veteran's chronic back pain did not radiate.  It was described as sharp, achy, throbbing, and of variable intensity.  The Veteran experienced flare ups with prolonged standing and ambulation.  They were variable in their severity, frequency, and duration.  He treated his pain with OxyContin, and it was an alleviating factor for flare ups.  

In terms of activities of daily living, the Veteran had some additional limits to range of motion or functional impairments and increased pain.  Numbness occurred in the bilateral lower extremities if the Veteran stood for more than a few minutes.  The Veteran used different assistive devices.  To walk, he used a straight cane.  He also used a brace at night.  He was able to walk about 50 to 100 yards, and he frequently experienced unsteadiness/falls.  The examiner noted that the Veteran had a home health attendant come 6 days a week for 6 hours a day.  The attendant helped with dressing, showers, and house chores.

Range of motion testing showed that the Veteran had 20 degrees of forward flexion, 0 degrees of extension, 20 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  With repetitive use testing, the Veteran's pain was increased.  The examiner also noted that intervertebral disc syndrome was not an in issue.  There had also been no related incapacitating episodes in the past 12 months.  

The neurologic examination revealed that the Veteran's sensory functioning was intact.  His motor functioning was decreased in the bilateral lower extremities with a 3 out of 5.  Testing of his reflexes yielded a positive Babinski sign bilaterally.  A Lasegue's sign was not present.  The examiner also noted that rectal functioning, non-organic physical signs, and vertebral fractures resulting in a loss of height were not issues for the Veteran.  During the examination, the Veteran ambulated with a straight cane.  His gait was slow, antalgic, and spastic.  The Veteran had a spasm at the bilateral lumbar sacral paraspinals with even, minimal flexion of the spine.  He also had severe guarding.

The diagnoses were post-surgical changes of the thoracic spine with degenerative disc disease of the thoracolumbar spine, and osteopenia of the spine.  In the thoracolumbar spine, the Veteran had a 5 inch post-operative scar that was healed in the right-sided lumbar sacral area.  

Another VA examination to evaluate the Veteran's lumbar spine was provided in May 2009.  The Veteran described chronic pain in his whole back.  It was throbbing and sharp with a variable intensity.  The Veteran obtained some relief by using Percocet QID and Fentanyl Patches.  He still had flare ups that occurred when he stood for more than 10 minutes or sat for more than 30 minutes.  They were of variable intensity.  During flare ups, the Veteran experienced increased pain and some additional limitation.  Percocet and Fentanyl helped to alleviate flare ups.  Associated features included the Veteran's bilateral upper and lower extremities.  He also had bladder complaints.  The Veteran still used a cane to walk, and he was able to walk 2 blocks.  However, he was chronically unsteady and frequently fell. Regarding activities of daily living, the Veteran still used a home health attendant.

During range of motion testing, the Veteran had 50 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion bilaterally, and 15 degrees of lateral rotation bilaterally.  The examiner noted that the Veteran's range of motion was somewhat painful throughout, but his major problem was poor balance.  There was no additional limitation in range of motion with repetitive motion, but his balance problems increased.  Any additional limitation due to pain, weakness, or lack of endurance during flare ups could not be expressed without resorting to mere speculation.  At the time of the examination, the Veteran ambulated with a straight cane.  His gait was slow, antalgic, spastic, and unsteady at times.

Guarding was also present during the examination.  The Veteran also had an abnormal spinal contour in the form of thoracic kyphosis and increased lumbar lordosis.  In terms of intervertebral disc syndrome, the Veteran had not experienced any incapacitating episodes in the past 12 months.  The neurological examination revealed that the Veteran's sensory functioning was intact.  Regarding his motor functioning, he had decreased muscle power in the bilateral lower extremities that was 3 out of 5 bilaterally.  The examiner indicated that vertebral fractures and an assessment of nonorganic physical signs were not applicable to the Veteran.  The diagnosis was degenerative disc disease of the thoracolumbar spine with post-surgical changes and myelopathy.  The record stated that secondary to this diagnosis, the Veteran had osteopenia of the thoracolumbar spine.

Following this examination, the Veteran submitted a May 2010 statement in which he reported that his legs frequently gave out and he spent more of his time in wheelchair than he had before.

During a June 2010 VA examination concerning the genitourinary system, the examiner noted that the Veteran had a history of chronic pain syndrome, peripheral neuropathy, and neurogenic bladder.  The examiner also noted that the Veteran had a home health aide assist him for 40 hours a week.  The examiner noted that the Veteran had mild impotence as a residual of the left varicocelectomy during service, and his impotence became complete following the 1998 motorcycle accident that required a spinal fusion of the T2-T5.  

The examiner also reported that the Veteran had recurrent urinary tract infections after the motor vehicle accident in 1998 and 1999.  Since 1999, the Veteran catheterized himself every 4-6 hours.  He experienced uncontrolled incontinence and did not use pads or diapers.  He did not experience renal colic or bladder stones, acute nephritis, hospitalization for urinary tract disease, or a neoplastic diagnosis.  The examiner noted that the Veteran did not receive dilations, have a special diet, or take any genitourinary medications.  No urinary flow or renal dysfunction was present.  The Veteran's penis was normal, and his testes were bilaterally descended with normal epididymis and spermatic cords.  There was decreased sensation, normal reflexes, normal peripheral pulses, and no fistula, and no testicular atrophy.  During the examination, there was no varicocele palpated.  The diagnosis was left varicocele status post left varicocelectomy during service.  The Veteran was asymptomatic with no evidence of recurrence.

In July 2010, the Veteran underwent an additional VA examination related to his spine.  The Veteran reported having chronic pain in his mid-back with radiation to the right upper extremity.  The pain was moderate to severe.  He experienced some pain relief with the use of Percocet QID and Morphine BID.  There were no side effects.  He continued to have flare ups.  However, the flare ups were variable and the Veteran could not provide details.  They were precipitated by prolonged standing or sitting, and they could occur when the Veteran was in bed.  He used his medication to alleviate the flare ups.  The examiner noted that the Veteran had increased pain and additional limitation during flare ups, but he could not speculate as the degree of limitation without resorting to mere speculation.

Range of motion testing demonstrated that the Veteran had 40 degrees of forward flexion with pain starting at 30 degrees and ending at 40 degrees.  He also had 0 degrees of extension with pain at 0 degrees.  For bilateral lateral flexion and lateral rotation, the Veteran had 20 degrees of pain, with pain beginning at this endpoint. The Veteran's pain increased with repetitive movement and upon loss of balance. There was no additional limitation in range of motion upon repetitive use testing.

Associated features included numbness and paresthesias in the bilateral upper extremities.  The Veteran still used cane when walking.  He maintained his ability to walk 2 blocks.  The examiner indicated that the Veteran often experienced unsteadiness or fell.  The Veteran's home health aide continued to come for 40 hours a week to help with activities of daily living.

Regarding intervertebral disc syndrome, the examiner stated that the Veteran had 3 episodes of exacerbation in the past 12 months.  During the examination, the Veteran had severe guarding and an abnormal gait that was slow, antalgic, and unsteady at times.  He also had an abnormal spinal contour with stiff, antalgic posture.  There was straightening of the lumbar lordosis, but the examiner determined that no ankylosis was present.  The Veteran additionally experienced functional loss in the form of pain, weakness, and lack of endurance.  The diagnoses were extensive post-surgical changes of the thoracic spine at the T1 through T8 levels; and degenerative disc disease of the thoracic spine and lumbosacral spine that was secondary to the first diagnosis.

In a subsequent May 2012 record from Dr. Z., the Veteran reported constant pain that radiated down the bilateral leg to the knee.  He denied having paresthesias or motor weakness.  There were no bowel habit changes.  The Veteran ambulated with an antalgic gait. He had a paravertebral spasm of the lumbar spine.  He also had decreased range of motion in his left hip, but no edema or erythema.  The Veteran's skin was normal with no rashes or lesions noted.  The diagnoses were lumbago, thoracic or lumbosacral neuritis or radiculitis that was unspecified, and neurogenic bladder not otherwise specified (NOS).

In January 2010, a general medical VA examination noted the Veteran's report that he was unable to function without his pain medication.  He also had a neurogenic bladder due to his back injury, and he had to catheterize himself 6 times a day.

In October 2013 a VA x-ray of the entire spine noted that no fractures were present.  There were postoperative changes of the upper thoracic spine with pedicle screws rods and a disc spacer type device.  There was also evidence of degenerative changes.  Another October 2013 VA treatment record reported that the Veteran had a leg length difference with the right leg 5/8 inches shorter than the left status post open reduction internal fixation with pinning for a right intertrochanteric (hip) fracture.

In November 2013, a VA examination to evaluate the Veteran's lumbar spine was conducted.  The examiner noted that since the motorcycle accident, the Veteran had suffered from chronic back pain as well as neuropathic pain in the legs and paraparesis in the lower extremities.  The Veteran described having burning pain in his legs in addition to numbness from the chest down.  He reported going to physical therapy for his shoulder and noted that they put heat on his back.  He also took OxyContin and Oxycodone q4h.  The Veteran used to receive temporary relief from epidurals, but he stopped having them as he needed them too often.  The Veteran still used a cane.  He also used a wheelchair on an as needed basis and an ankle-foot brace for the right leg only.  During the past summer, the Veteran spent 6 weeks in the wheelchair due to pain.  The Veteran also had a history of right hip total hip replacement.

The Veteran's flare ups continued to occur.  During a flare up, the Veteran was unable to sleep, leave his bed, or ambulate.  He needed to use a wheelchair.  Range of motion testing showed that the Veteran had 40 degrees of forward flexion with painful motion beginning at 45 degrees.  He also had 5 degrees of extension, 15 degrees of lateral flexion bilaterally, and 0 degrees of lateral rotation bilaterally with pain at these endpoints. There was no additional limitation in range of motion following repetitive use testing.  

The Veteran's functional impairment included less movement than normal; weakened movement; incoordination and impaired ability to execute skilled movements smoothly; pain on movement; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing; and lack of endurance.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  In addition, there were no muscle spasms resulting in an abnormal gait or abnormal spinal contour.  The Veteran did have guarding of the thoracolumbar spine resulting in an abnormal gait or spinal contour.  However, no ankylosis was present.

The November 2013 VA examiner also noted that the Veteran had foot drop/steppage gait.  In addition, there were some indications of sustained clonus that was greater in the right than the left when the Veteran first stood up to ambulate.  The Veteran did not have any scars that were painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters. There was also no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  He had other neurologic abnormalities related to the thoracolumbar spine involving the bladder.  The examiner noted that the Veteran used a straight catheter for his bladder around 6 times a day and had been followed by neurology.  This issue was determined to be postvoid residuals, and a neurogenic bladder. 

Muscle strength testing showed that the Veteran's bilateral hip flexion and knee extension were 2 out of 5 (active movement with gravity eliminated).  The ankle plantar flexion and dorsiflexion were 2 out of 5 on the right and 3 out of 5 (active movement against gravity) on the left.  The great toe extension was 2 out of 5 on the right and 1 out of 5 on the left.  The Veteran had muscle atrophy in the whole lower extremity bilaterally.  Thus, measurements were not useful.  The knee and ankle had reflexes that were hyperactive without clonus (3+) bilaterally.  In addition, sensory examination testing showed decreased sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The straight leg test was negative on the right and left.  

The examiner determined that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  For the bilateral lower extremities, these symptoms included severe constant pain (may be excruciating at times), intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  The examiner did not specify the nerve roots involved, indicating that the symptoms were due to the thoracic spinal cord lesion rather than lumbar radiculopathy.  There were no other signs or symptoms due to radiculopathy.

The examiner noted that the Veteran's was functionally limited to 1 block of ambulation and 5 minutes of standing.  He could not run or use the stairs.  In addition, the Veteran's home aide helped him for 40 hours each with tasks such as showing, lower extremity dressing, laundry, food preparation, and medication assistance.  He also had some cognitive side effects from the pain and pain medication.  The examiner noted that the Veteran had a surgical scar as well as scarring from a burn related to a hot pack in the L5/S1/S2 region of the midline. However, these scars were related to the spinal cord injury from the motorcycle accident rather that the thoracic spine injury during service.

The examiner reported that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran's use of assistive devices included regular use of the brace and cane as well as occasional use of the wheelchair and crutches. The examiner noted that the assistive devices were for the thoracic spine/thoracic spinal cord injury.  The diagnoses were thoracolumbar sprain; T3/4 dislocation with spinal cord injury; and degenerative disc disease.  The Veteran also had the related diagnosis of postsurgical changes and myelopathy.

During a November 2013 VA examination of the Veteran's peripheral nerves, the examiner noted that the Veteran could not stand or sit for long periods due to the myelopathy.  Due to the peripheral nerve disorders, there was not any functional impairment of the extremities such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner noted that the Veteran continued to complain of left scrotal pain after his varicocelectomy in 1995.  The Veteran's diagnoses included scrotal pain and myelopathy secondary to trauma. 

For both the bilateral upper extremities, the Veteran's symptoms included moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness.  The bilateral lower extremity symptoms were moderate constant pain, mild paresthesias and/or dysesthesias, and moderate numbness.  The Veteran retained normal (5 out of 5) muscle strength in the right and left elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  The Veteran's knee extension, ankle plantar flexion, and ankle dorsiflexion were 3 out of 5 bilaterally.

The reflex examination showed that the Veteran had normal reflexes in his bilateral biceps, bilateral triceps, and right brachioradialis.  No measurement was noted for the left brachioradialis.  The knee and ankle were hyperreactive without clonus on the left and right side.  In addition, there was no sensory deficit in the right or left shoulder area (C5), inner/outer forearm (C6/T1), or hand/fingers (C6-8).  In contrast, there was decreased sensation in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5). -No trophic changes were present, but the Veteran had a spastic gait. The Phalen's sign and Tinel's sign were negative. 

For the lower extremity nerves, the Veteran had incomplete paralysis on the left and right in the sciatic nerve, external popliteal, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve), posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh and ilioinguinal nerve. For each nerve, the incomplete paralysis was of moderate severity bilaterally.  The examiner noted that the Veteran regularly used a cane secondary to thoracic myelopathy.

In assessing the upper extremity nerves and radicular groups, the examiner stated that there were no abnormalities in the right or left radial nerve (musculospiral nerve), median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group (5th and 6th cervicals), middle radicular group, or lower radicular group.

After the examination, VA treatment records dated in April 2014 VA noted that the Veteran's loss of proprioception in his lower extremities would result in long-term instability and the likely develop of neuropathic joint damage.  The Veteran reported that he used his wheelchair intermittently, and he sometimes used his cane.
In May 2015, a VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance was conducted.  The examiner noted that the Veteran had thoracic myelopathy due to a spinal cord injury and frequent falls.  He sometimes used a cane, and he used a wheelchair for longer trips.  The Veteran was unsteady at times, and his gait was abnormal using a cane.  He had mild kyphosis.  The Veteran also had mild paraparesis in both legs that was greater in the right than the left.  In addition, he also had a spastic gait, and hyper-reflexive legs with the toes up.  The Veteran catheterized himself and required manual digital rectal stimulation.  The examiner noted that the Veteran was able to feed himself. However, he was not able to prepare his own meals, and he needed assistance in bathing and tending to other hygiene needs.  The Veteran also required medication management. The Veteran was not legally blind, and he did not require nursing home care.  He was also able to manage his own financial affairs.

The examiner indicated that the muscle strength for the interphalangeal joint was 2 out of 5 (active movement with gravity eliminated) on the right, and 3 out of 5 (active movement against some gravity) on the left.  The quadriceps had a strength of 3 out of 5 on the right and 4+ out of 5 on the left (active movement against some resistance).  The plantar flexion, extensor hallucis longus, and ankle plantar flexion had a strength of 4 out 5 on the right and 4+ out of 5 on the left.

VA treatment records dated in June 2015 noted that an examination of the Veteran revealed motor weakness in the bilateral lower extremities on the right greater than the left.  There was also diminished dorsiflexion on the right greater than the left, and decreased plantar flexion.  He was found to have a right foot drop.  In October 2015, a VA treatment record reported that the Veteran removed his toenails as a result of neuropathic pain in his feet.  In November 2015, a VA treatment record stated that the Veteran ambulated with either a cane or a wheelchair depending on how he was feeling.  The record noted that he was independent in terms of activities of daily living/self-care skills.  The Veteran stated that his left shoulder had gradually worsened over the past 7 to 8 years.

Another November 2015 VA treatment record noted that the Veteran was status post right total hip replacement after undergoing surgery in 2011.  The record noted that he had a history of slipped capital femoral epiphysis (SCFE) as a child.  The examiner indicated that the Veteran thought his left hip was limiting his ability to ambulate more than his back or other issues.  The Veteran was able to walk 5 to 10 blocks before needing to stop.  He walked with crutches and sometimes used a wheelchair.  In December 2015, the Veteran received an assessment of assessment of bilateral lower extremity neuropathy and healing toenail beds status post removal by the Veteran.  He was also assessed to have a neurogenic bladder.

The Veteran underwent another VA examination concerning his lumbar spine in January 2016.  The Veteran rated his thoracic and lumbar spine pain at a 10 out of 10 in severity.  The examiner noted that he took naproxen, oxycodone, and baclofen for pain.  The Veteran did not report having flare ups during the examination.  He did report having functional loss in that he described as being wheelchair dependent.  As the Veteran was not having a flare up at the time of the examination, the examiner stated that it would be speculative to report what additional range of motion loss would occur during a flare up or whether pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during flare ups or when the joint was used repeatedly over time.

The examiner stated that he was unable to test range of motion as the Veteran was in a wheelchair.  The examiner noted that there was localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine that was a 10 out of 10 in severity.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Additional factors contributing to the Veteran's disability included disturbance of locomotion as the Veteran was using a wheelchair.  The wheelchair was now the Veteran's only assistive device, and he used it on a constant basis.  However, there was no functional impairment of an extremity due to the thoracolumbar spine disability such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran did not have any scar related to his service-connected thoracolumbar spine disability.

The examiner also determined that the Veteran did not have ankylosis of the spine.  In addition, he did not have intervertebral disc syndrome of the thoracolumbar spine. Upon muscle strength testing, the Veteran had palpable or visible muscle contraction, but not joint movement (1 out of 5), in his right and left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension. His reflexes in the knee and ankle were hyperactive without clonus (3+) bilaterally. The Veteran's sensation was absent in his right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  He was unable to perform the straight leg raising test.  The examiner stated that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had other neurological abnormalities, but they were related to the thoracic myelopathy.

The diagnosis was degenerative disc disease of the thoracolumbar spine.  The examiner stated that it would be speculative to attempt to determine the percentage of back pain that was attributable to the Veteran's service-connected degenerative disc disease versus his post-service spinal injury.  However, the examiner stated that the Veteran's lower extremity weakness, sensory loss, muscle atrophy, and neurogenic bowel/bladder would be related to the Veteran's thoracic myelopathy.

In April 2016, the Veteran had another examination for housebound status or permanent need for regular aid and attendance.  The diagnosis was thoracic myelopathy due to a spinal cord injury.  The examiner noted that the Veteran was not able to prepare his own meals, required medication management, and needed assistance in bathing and tending to other hygiene needs.  However, he was still not legally blind, he was able to feed himself, he did not require nursing home care, and he continued to be able to manage his own financial affairs.

The examiner noted that the Veteran had a myelopathic gait and walked with a cane.  He required aids for normal locomotion, and was these assistive devices allowed him to walk for 1 block.  He had reduced strength in his legs due to the spinal cord injury.  The Veteran had normal strength in his arms.  No sensation was present in the lower legs extremities due to the spinal cord injury.  As a result of his neurogenic bladder, the Veteran still had to self-catheterize.  He was able to leave his home daily.

The record contains an additional VA examination for the Veteran's lumbar spine from July 2016.   The Veteran reported that his upper/lower back pain was a 10 of 10 in its intensity.  The pain was sharp, intermittent, and it lasted for a couple of hours at a time.  The pain worsened with activity and improved with massage.  He experienced flare ups that lasted for hours approximately 4 times per week.  The Veteran reported being unable to walk when a flare up occurred.  The Veteran's treatment plan was comprised of physical therapy as well as taking oxycodone, naproxen, and OxyContin on an as needed basis.

The examiner noted that the Veteran could only sit for 30 minutes and stand for 10 minutes before experiencing back pain.  The Veteran reported that he could not lift more than 10 pounds before having pain.  He also reported not being able to walk more than 3 steps before the onset of pain.  The Veteran stated that he was unable to ambulate without the assistance of a cane or wheelchair.  The examiner noted that he occasionally used a wheelchair and regularly used a cane as a result of back pain.  There continued to be no functional impairment of an extremity such that no effective remained other than that which would be equally well served by an amputation with prosthesis.  

Upon range of motion testing, the Veteran had 10 degrees of forward flexion and extension, 10 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  Pain was present with each plane of motion and upon weight-bearing. There was no additional loss in function or range of motion with repetitive use testing.  The examiner stated that range of motion itself contributed to functional loss as the Veteran experienced limited movement.  The pain noted on the examination also caused functional loss.  The examiner noted that the Veteran was mildly tender on palpation of the paraspinal muscle at the level of T4-T5 and L4-L5 bilaterally.  As the examiner did not witness a flare up or the joint being used repeatedly over a period of time, he was unable to say without resorting to mere speculation whether weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with a flare up. 

During the examination, the Veteran had muscle spasm and localized tenderness that resulted in an abnormal fiat or spinal contour.  Additional factors contributing the Veteran's disability included interference with sitting and standing.  In contrast to the previous examination, the examiner noted that the Veteran's muscle strength was normal (5 out of 5) in the bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy was present. The Veteran reflexes for the right and left knee and ankle had also improved to normal (2+). 

Similar improvement was evident in the sensory examination results, which were normal bilaterally in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The straight leg raising test was also negative on the right and left side. The examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also continued to have no ankylosis of the spine.  In addition, the examiner stated that he did not have any other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel/bladder problems or pathologic reflexes.  The examiner further stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran also did not have a thoracic vertebral fracture with loss of 50 percent or more of height.

The diagnoses were degenerative disc disease of the thoracic spine and degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran had related scars, but they were not painful or unstable; they did not have a total area equal to or greater than 39 square cm (6 square inches), and they were not located on the head, face or neck.

In January 2017, the Veteran underwent a VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  During the examination, the Veteran was well-groomed.  The examiner noted that the Veteran's activities/functions were restricted by thoracic myelopathy, degenerative disc disease, and widespread osteoarthritis.  The Veteran was able to feed himself, and he could prepare his own meals with assistance.  The Veteran did not need assistance in bathing and tending to other hygiene needs.  He was not legally blind. The Veteran required neither nursing home care nor medication management.  He also had the ability to manage his own financial affairs.  The examiner noted that the Veteran had full upper extremity strength. He experienced left shoulder pain from osteoarthritis and tendonitis.  The Veteran's T2 spinal cord injury caused weakness of the legs and gait instability.  There was no restriction in the spine, trunk, and neck. The examiner also noted that the Veteran had to self-catheterize for urine and use manual digital rectal stimulation for fecal movement.  He was able to leave his home on a daily basis.  The Veteran used assistive devices, and he was able to travel 1 block.  The diagnosis was thoracic myelopathy due to spinal cord injury.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection. Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including radiculopathy (organic diseases of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Veteran contends that he has a neurological disorder of the bilateral lower and upper extremities that is secondary to his service-connected lumbar degenerative disc disease.  The Board initially notes that the Veteran has a current diagnosis for thoracic myelopathy that affects the bilateral lower and upper extremities.  Thus, the first requirement of service connection has been established.  The remaining question is whether these disorders were caused or aggravated by the Veteran's service-connected lumbar spine disability.

The November 2013 VA examiner opined that it was not possible to separate the Veteran's current residuals of decreased range of motion of the thoracolumbar spine without resorting to mere speculation.  The examiner, a medical doctor, stated that she could not tell how much of the Veteran's decreased range of motion was attributable to his service-connected thoracolumbar spine disability because of the residuals from the post-service February 1998 T3-4 dislocation and spinal cord surgery.  According to the examiner, the trauma in the motor cycle accident was severe to such an extent that the physical findings resulting from the accident obscured the musculoskeletal findings that would only relate to the spine condition in service.

The examiner determined that the Veteran's scars were not related to the service-connected thoracolumbar spine disability.  They were instead from the surgical fusion.  In addition, the burning pain in his legs was from sensory loss due to the spinal cord injury.  In terms of the lower extremities, the examiner noted that the findings were related to the spinal cord injury; and that the spinal cord injury would mask any radicular symptoms that might have resulted from the service-connected injury.  

The Board finds that the November 2013 VA examiner's opinion provides considerable probative value as the examiner included a fully articulated rationale that demonstrated her consideration of the examination findings and the Veteran's relevant medical history.

In August 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) on the etiology of the Veteran's claimed disorders.  Such an opinion was provided Dr. E., a specialist in neurological surgery, in October 2016.  Dr. E. made note of the Veteran's back complaints in service and the reports from the STRs that slight kyphosis as well as paraspinal muscle spasm were present.  Dr. E. also observed that no deformities were found in an October 1995 x-ray or a March 1996 examination.  In addition, Dr. E. acknowledged the Veteran's November 1997 diagnosis of Scheuermann's disease.  

However, Dr. E. stated that this disorder would not be responsible for the Veteran's current problems, to include his complaints in the bilateral lower and upper extremities, as well as his claimed neurological disorder manifested by hypersensitivity.  The examiner instead highlighted the Veteran's major accident in 1998 that was shown by a 2015 MRI to have resulted in a spinal cord injury at the T4-5 level.  The examiner also pointed to the reports from the record that the Veteran broke his arm in the accident, noting that it was a right displaced distal radius fracture that was intra-articular.  The examiner therefore concluded that it was more likely than not that this Veteran's current complaints were related to his traumatic injury, and not his previous thoracic spine issues.  The Board finds that Dr. E.'s opinion provides much probative value as it was supported by a rationale based on a review of the record, clinical data, and Dr. E.'s medical expertise.

Regarding the Veteran's service connection claim for a neurological disorder of the bilateral lower extremities, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence.  In light of the available evidence, the Board does not find it possible to determine whether the Veteran's neurological symptoms of the bilateral lower extremities are attributable to his service-connected degenerative disc disease of the thoracolumbar spine or the spinal injuries from his 1998 motorcycle accident.  As such, the benefit of the doubt is resolved in the Veteran's favor, and service connection for a neurological disorder of the bilateral lower extremities is granted.  See Mittleider v. Brown, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.

However, the Board does not find that entitlement to service connection is warranted for a neurological disorder of the bilateral upper extremities.  Initially, the Board notes that the evidence does not suggest that the Veteran's neurological disorder of the bilateral upper extremities manifested during service is otherwise related to service.  Although the Veteran testified at the February 2016 Board hearing that he experienced numbness in arms in 1995 as a result of his back problems, this report is inconsistent with the record.  As discussed above, the May 1997 STR reflected that the Veteran's had radiating shoulder pain, but the pain did not extend into his arms.  In addition, the Veteran's upper extremities and neurological functioning were later found to be normal in August 1997; and the December 1997 Medical Board addendum noted that the Veteran denied having numbness, and his back pain did not radiate into his extremities.  

The Board finds that the lack of STR evidence of neurological problems of the upper extremities in the face of the numerous STRs documenting the Veteran's complaints regarding his low back weighs against the Veteran's assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  As such, the Board finds that the Veteran's history regarding the onset of his neurological upper extremity symptoms during service to be not credible.
   
Thus, neither lumbar degenerative joint disease nor manifestations sufficient to identify the disease entity are shown during service.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Therefore, although the Veteran's neurological disorder of the bilateral upper extremities may constitute a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations were shown in the STRs.  In addition, the record does not reflect that the disorder manifested to a compensable degree within one year of service.  As such, the Veteran has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  Consequently, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.

Moreover, Dr. E.'s October 2016 opinion reflects that the Veteran's neurological disorder of the upper extremities was caused by the post-service motorcycle accident.  In the case of the bilateral lower extremities, Dr. E.'s negative opinion was adequately counterbalanced by the November 2013 VA examiner's opinion.  However, the November 2013 VA examiner's opinion only addressed the radicular symptoms of the lower extremities.  As such, Dr. E.'s opinion on the bilateral upper extremities is not offset by any positive evidence of similar probative value.  Thus, the most probative evidence of record weighs against finding that the Veteran's neurological disorder of the bilateral upper extremities is directly related to active service or was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.

The Board acknowledges the Veteran's contentions that his neurological disorder of the bilateral upper extremities is related to service or secondary to his lumbar spine disability.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a neurological disorder of the bilateral upper extremities is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain and numbness, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his neurological disorder of the bilateral upper extremities began or was caused are not competent evidence as to a nexus.

In summary, the evidence demonstrates that Veteran is not entitled to service connection for a neurological disorder of the bilateral upper extremities, to include as due to service-connected degenerative disc disease of the lumbar spine.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Turning to the Veteran's service connection claim for a neurological disorder manifested by hypersensitivity, the Board finds that he does not have a current diagnosis for such a disorder.  While he was noted to experience the symptom of hypersensitivity during this period, this symptom has not been associated with a diagnosis for a neurological disorder that is distinct from his thoracic myelopathy.  To the extent the Veteran experiences symptoms of hypersensitivity in the bilateral lower extremities; the Board notes that those symptoms are contemplated in the grant of service connection for the thoracic myelopathy of the bilateral lower extremities.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence also does not support a finding that the Veteran has had a diagnosis of such a disorder at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Consequently, service connection for a neurological disorder manifested by hypersensitivity is not warranted.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the Veteran's assertions that he has a current neurological disorder manifested by hypersensitivity.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a distinct diagnosis associated hypersensitivity at any time during the appeal period.  The Board notes that the specific issue in this case, the etiology of his current complaint of hypersensitivity, falls outside the realm of common knowledge of a lay person as it involves a complex medical question and not something capable of lay observation, like a scar or ringing in the ears.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render neurological findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to associate those symptoms with a particular neurological disorder as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the findings provided by trained medical professionals.

Absent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for a neurological disorder manifested by hypersensitivity.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, service connection is not warranted.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Entitlement to an Increased Rating in Excess of 40 Percent for Degenerative Disc Disease of the Thoracolumbar Spine

The Veteran's is in receipt of a 40 percent disability rating for his degenerative disc disease of the lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This disability rating is effective from January 18, 2008.  As the Veteran also filed his increased rating claim on this date, the period for consideration on appeal began on January 18, 2007.  38 C.F.R. § 3.400(o)(2) (2016). 

Diagnostic Code 5242 is based on degenerative arthritis of the spine.  This Diagnostic Code indicates that Diagnostic Code 5003 should also be considered.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.
Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

After reviewing the evidence of record, the Board finds that the Veteran's lumbar degenerative disc disease has not been productive of symptomatology to warrant an initial disability rating in excess of 40 percent.  As discussed above, the Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In order to warrant a rating in excess of 40 percent under these criteria, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

However, the record reflects that the Veteran's disability is not manifested by unfavorable ankylosis or fixation of the spine.  The record instead shows that the Veteran retained limited range of motion in his spine throughout the appeal period.  The Board notes the report from the January 2016 VA examination that the Veteran was unable to perform range of motion testing due to being in a wheelchair.  However, the Veteran was able to complete range of motion testing during the previous evaluations of record.  He also displayed limited motion in forward flexion and extension, right and left lateral flexion, and right and left lateral rotation during the subsequent July 2016 VA examination.  Thus, the Board does not find that the inability to perform range of motion testing during the January 2016 VA examination demonstrates the presence of unfavorable ankylosis.  Moreover, there is no indication from these records that the Veteran's spine was fixed in a position that was not neutral.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  Unfavorable ankylosis is consolidation of a joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V.  Consequently, the Board does not find that the Veteran experienced symptoms comparable to a finding of unfavorable ankylosis of the entire thoracolumbar spine.  

The Board also finds that the Veteran is not entitled to a higher rating based on functional loss.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable in this case as the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In addition, the Board has evaluated whether the Veteran would be entitled to a disability rating in excess of 40 percent under the rating criteria for evaluating intervertebral disc syndrome.  However, the evidence does not show that his thoracolumbar spine disability was productive of incapacitating episodes totalling at least 6 weeks in a 12 month period for any portion of the appeal period.  Although the Veteran testified during the February 2016 hearing that he was in bed 2 times a month, and the July 2010 VA examiner indicated that the Veteran experienced a 3 episodes of intervertebral disc syndrome in the past 12 months; there is no indication that this amounts to 6 weeks in 12 months as required for a 60 percent rating.  Moreover, the record does not show that these events qualify as incapacitating episodes under the rating criteria as there was no report that the Veteran was prescribed bed rest by a physician.  The Board also notes that the majority of the November 2013, January 2016, and July 2016 VA examiners determined that the Veteran did not have intervertebral disc syndrome.  Thus, the preponderance of the evidence is against finding entitlement to a rating in excess of 40 percent is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine under Diagnostic Code 5242.  However, a disability rating higher than 40 percent is not available under Diagnostic Code 5003.  In addition, the Veteran's 40 percent disability rating under Diagnostic Code 5242 contemplates the limitation of motion of his lumbar spine disability.  By its express terms, Diagnostic Code 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a diagnostic code related to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.14.  Accordingly, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

In addition, the Board has considered whether a separate evaluation for a neurological abnormality is warranted.  The record also reflects that the Veteran experiences a bladder and/or bowel impairment.  He has been noted to have a neurogenic bladder, and the need to self-catheterize for urine and use manual digital rectal stimulation for fecal movement.  In addition, the January 2016 VA examiner noted that the Veteran's neurogenic bladder was related to his thoracic myelopathy.  As noted above, the Board is granting entitlement to service connection for the Veteran's myelopathy of the bilateral lower extremities as secondary to his service-connected degenerative disc disease of the lumbar spine.  Thus, the Board finds that the Veteran has neurological abnormalities manifested by a bladder impairment related to the lumbar spine disability.  As neurological manifestations of a spine disorder are to be related separately, the Board finds that the Veteran is entitled to a separate rating for his bladder and bowel impairments.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

However, the Board does not find that a separate evaluation is warranted for the Veteran's lumbar scars.  The record reflects that the surgical scars and scarring from a burn described during this period were related to the Veteran's post-service spinal injuries and related surgeries.  See November 2013 VA examination.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disability warrants a disability rating in excess of 40 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Entitlement to a Compensable Rating for Residuals of a Left Varicocelectomy

The Board notes that the Veteran's residuals of a left varicocelectomy disability was initially rated analogously to varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7199-7120.  The RO later changed the Diagnostic Code to 7199-8530, 38 C.F.R. § 4.124a, in a May 2014 rating decision.  The hyphenated diagnostic code is intended to show that the Veteran's service-connected disability is rated by analogy to paralysis of the ilioinguinal nerve under Diagnostic Code 8530.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 8530, a noncompensable rating is warranted for mild or moderate paralysis of the ilioinguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.

In this case, the appeal period begins on May 20, 2009, one year before the Veteran's increased rating claim was received.  After considering the evidence discussed above, the Board finds that a compensable disability rating is not warranted for the Veteran's residuals of a left varicocelectomy.  During this period, the Veteran's disability has not been manifested by severe or complete paralysis of the ilioinguinal nerve.  The November 2013 VA examiner noted that the Veteran had incomplete paralysis of the ilioinguinal nerve that was no more than moderate in severity.

The Board has also considered whether a higher rating is warranted under any other diagnostic code.  However, the Board further finds that other diagnostic codes pertaining to the kidneys, bladder, and urethra are not relevant, as record does not reflect involvement of his kidneys, bladder, and urethra associated with his left varicocele.  See 38 C.F.R. §4.115b, Diagnostic Codes 7500-7519.  As discussed above, the Board finds that the Veteran's bladder complaints are associated with the spinal injuries.  Additionally, the Veteran's penis was noted to be normal during the June 2010 VA examination.  Thus, a higher evaluation under diagnostic code 7520 (removal of half or more of the penis) or 7521(penis removal of glans) is not appropriate.  The Board also notes that the Veteran is already in receipt of a separate evaluation for erectile dysfunction associated with residuals of the left varicocelectomy.  He is also in receipt of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ based on his erectile dysfunction.  Those evaluations are not before the Board at this time.

In addition, the Board finds that a higher or separate rating under Diagnostic Code 7120 for varicose veins is not appropriate.  The Board notes that unlisted conditions are to be rated under diagnostic codes where not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In this case, the functions, location, and symptomatology addressed by Diagnostic Code 7120 are not more closely analogous to the Veteran's condition than are the functions, location, and symptomatology addressed by the diagnostic codes currently in place.  The evidence does not reflect that the Veteran has varicocele that causes swelling in his legs.  Thus, as Diagnostic Code 7120 contemplates a different anatomical location and different symptomatology than the location of and the symptoms caused by the Veteran's varicocele, the Board find that a higher or separate rating is warranted under that code, and finds that the diagnostic codes currently assigned are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993.
 
In addition, while the Veteran testified during the February 2016 hearing that he had a surgical scar associated with his varicocelectomy, he did not report that it was painful or unstable.  The Board notes that a January 2003 VA examination of the genitourinary system stated that the Veteran's surgical scar in the left inguinal area was old and healed.  The record does not indicate that it exceeds an area of 39 square centimeters.  Accordingly, a separate rating is not warranted on that basis.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805. 

Therefore, the Board finds that the rating criteria for a compensable disability rating for residuals of a left varicocelectomy have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 2 Vet. App. at 53.



Entitlement to Special Home Adaptation and/or Entitlement to Specially Adapted Housing

Eligibility for assistance in acquiring specially adapted housing may be issued to a Veteran who has a permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (5) the loss or loss of uses of both upper extremities such as to preclude use of arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (a) (West 2014); 38 C.F.R. § 3.809 (2016). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (d) (2016).

VA also considers § 3.809(b) satisfied if the veteran has service-connected amyotrophic lateral sclerosis (ALS) rated 100 percent disabling under 38 C.F.R. § 4.124a, diagnostic code 8017.  38 C.F.R. § 3.809.

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 U.S.C.A. §§  3.350(a)(2); 4.63 (2016).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63. 

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but (1) is entitled to compensation for permanent and total disability and it:  (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with use of a standard correcting lens.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2016).

In this case, the Veteran has been in receipt a TDIU rating since May 24, 2010.  The Board finds that the TDIU evaluation satisfies the threshold permanent and total service-connected disability requirement.  In addition to thoracic myelopathy of the bilateral lower extremities and the separate ratings for bowel and bladder impairments granted above, the Veteran is service-connected for degenerative disc disease of the thoracolumbar spine, residuals of a left varicocelectomy, acne vulgaris, PTSD, and erectile dysfunction associated with residuals of a left varicocelectomy.

Initially, the Board finds that record does not demonstrate that the Veteran experienced loss of use of at least one lower extremity.  The Board acknowledges that the Veteran was noted to experience a right foot drop during this period.  However, the November 2013 VA examiner noted that he did not also have complete paralysis of the external popliteal (common peroneal) nerve for either the right or left lower extremity.  In addition, the November 2013, January 2016, April 2016, and July 2016 VA examiners each found that there was also no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis. 
 
Although the Veteran's right leg was noted to be shortened in October 2013, it was by 5/8 of an inch, an amount less than the 3 1/2 inches that would constitute loss of use.  The evidence also fails to reflect that the Veteran's service-connected disabilities resulted in extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity.  While the evidence reflects that the Veteran's lumbar spine disability necessitates the use of a cane for safe ambulation, his service-connected disabilities do not result in loss of use of one or both of his lower extremities.  

There is also no indication from the record that the Veteran is blind in both eyes, with only light perception.  The VA examination for housebound status or permanent need for regular aid and attendance dated in May 2015, April 2016, and January 2017 stated that he was not legally blind.  In addition, the evidence does not reflect that his service-connected disabilities resulted in loss of use of both upper extremities, or full-thickness or subdermal burns with contractures that could satisfy the alternative criteria for specially adapted housing.  The Board notes that the Veteran reported experiencing occasional burns in August 1998, and the November 2013 VA examiner noted that he had scarring from the use of a hot-pack on his lumbar spine.  However, there is no suggestion that these burns were of the severity described in 38 C.F.R. § 3.809.  The Board also notes that the Veteran is not service-connected for ALS.
As the evidence does not establish that the Veteran's service-connected disabilities have resulted in the requisite level of impairment to warrant entitlement to specially adapted housing, entitlement to this benefit is not warranted.

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) as he does not meet the criteria set forth in 38 C.F.R. § 3.809a.  Review of the claims file does not reveal that the Veteran is in receipt of service connected benefits for any eye disability, deep partial burns, full thickness or subdermal burns, or residuals of any inhalation injury.  Although the Veteran has reported neurological symptoms in the bilateral upper extremities, he is not service-connected for any disabilities of the hands or arms.  The Veteran has not contended and the record does not reveal that the Veteran has anatomical loss of both hands or loss of use of both hands.  Thus, entitlement to a special home adaptation grant is not established.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for a neurological disorder of the bilateral lower extremities, diagnosed as thoracic myelopathy, is granted.

Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to degenerative disc disease of the thoracolumbar spine, is denied.

Entitlement to a neurological disorder of the manifested by hypersensitivity, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine, is denied.

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is denied.

Entitlement to a separate rating for a bladder impairment associated with degenerative disc disease of the thoracolumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a separate rating for a bowel impairment associated with degenerative disc disease of the thoracolumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a compensable rating for residuals of a left varicocelectomy is denied.

Entitlement to special home adaptation is denied.

Entitlement to specially adapted housing is denied.


REMAND

The Board notes that the Veteran has not yet been provided with a VA examination related to his service connection claims for a right and left hip disorder.  The record shows that he had a total right hip replacement in 2011 and a total left hip replacement in 2016.  The Veteran testified that his doctor told him that his hip problems were due to the awkward gait caused by his lumbar spine disability.  See Tr., page 10-11.  The Veteran is competent to relay what a physician has told him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 8122 (2006).  In addition, an April 2015 VA treatment record that the Veteran's right total hip replacement was due to Charcot arthritis.  The Board notes that Charcot disease is a type of neuropathic arthropathy.  Dorland's Illustrated Medical Dictionary 530 (32nd ed. 2012).  Thus, the examiner should also consider whether the Veteran's right or left hip disorder is secondary to his service-connected thoracic myelopathy of the bilateral lower extremities.  

The Board also notes that a November 2015 VA treatment record stated that the Veteran had slipped capital femoral epiphysis (SCFE) as a child, a type of hip disorder.  However, as the Veteran's enlistment examination did not note any hip abnormalities, the presumption of soundness applies and this presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2104); 38 C.F.R. § 3.304(b) (2016).  Consequently, the examiner should also address whether there is clear and unmistakable evidence that any current hip disorder preexisted service and was not aggravated by service.

The Board also finds that any decision with respect to the increased rating claim remanded herein may affect the Veteran's claim for automobile and adaptive equipment or adaptive equipment only.  In this regard, the Board notes that adaptive equipment may be awarded for ankylosis of both hips.  See 38 C.F.R. § 3.808.  Thus, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of this claim must be deferred until the appropriate actions concerning the Veteran's service connection claims for a right and left hip disorder are complete and the matter is either resolved or prepared for appellate review.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left hip disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records from the VA NY Harbor Healthcare System dated since May 2016.

2.  After completing the preceding development, provide the Veteran with a VA examination in connection with his service connection claim for a right and left hip disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed right and left hip disorders.  The examiner must then provide an opinion as to the following questions for each identified disorder:

(a) Is it clear and unmistakable (undebatable) that the disorder existed prior to the Veteran's active service?

If the answer to question (a) above is yes, is it clear and unmistakable (undebatable) that the preexisting hip condition did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(b) If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that any identified right or left hip disorder was incurred in or is otherwise related to the Veteran's active service?

(c) If the answer to questions (a) and (b) above are no, is at least as likely as not (a 50 percent or greater probability) that any identified right or left hip disorder was caused by the Veteran's service-connected degenerative disc disease of the lumbar spine and/or thoracic myelopathy of the bilateral lower extremities?

(d) If the answer to question (c) is no,  is at least as likely as not (a 50 percent or greater probability) that any identified right or left hip disorder was aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine and/or thoracic myelopathy of the bilateral lower extremities?

Regardless of the conclusion reached, the examiner should address the following:  (1) the statement from the April 2015 VA treatment record that the Veteran's right total hip replacement was due to Charcot arthritis; and (2) the report from the November 2015 VA treatment record that the Veteran had slipped capital femoral epiphysis (SCFE) as a child.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


